Citation Nr: 0707523	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran, who served on active duty from November 1942 to 
April 1964, is deceased, and the appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  Subsequently, an 
independent medical expert's opinion was requested and his 
opinion was recently added to the file.  The case is now 
before the Board for further appellate review.  


FINDINGS OF FACT

1.  The certificate of death shows that the veteran died on 
November [redacted], 2000, at age 86.  The immediate cause of death 
was cardiopulmonary arrest (within minutes of death), due to 
congestive heart failure (within hours of death), which was 
due to coronary artery disease (present for years before 
death).  

2.  At the time of the veteran's death, service connection 
had been established for a left hand scar and a 
noncompensable rating was in effect.  

3.  The veteran's service-connected left hand scar did not 
cause or contribute substantially or materially to cause the 
veteran's death.  

4.  The veteran's heart disease was first demonstrated many 
years after service, and is not shown to be related to any 
incident of service.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the December 
2001 and February 2004 letters to the appellant from the RO 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection for cause of the veteran's 
death, and of the division of responsibility between the 
appellant and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate her claim; (2) informing the 
claimant about the information and evidence VA would seek to 
provide; (3) informing the claimant about the information and 
evidence she was expected to provide; and (4) requesting that 
she provide any information or evidence in her possession 
that pertained to the claim.

Second, VA has made reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, and the opinion of an independent medical expert.  
The evidence also includes the appellant's statements and 
testimony in support of her claim.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the claimant with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).



Death - Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2006).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2006).

Analysis

At the time of the veteran's death, service connection was in 
effect for a left hand scar and a noncompensable rating had 
been assigned.  There were no pending claims for service 
connection.  

The veteran's spouse is claiming entitlement to service 
connection for the cause of death of the veteran.  The 
certificate of death shows that the veteran died in November 
2000.  The certificate stated that the immediate cause was 
cardiopulmonary arrest (within minutes of death), due to 
congestive heart failure (within hours of death), which was 
due to coronary artery disease (present for years before 
death).  The certificate listed chronic obstructive pulmonary 
disease, aortic valve disease, osteoporosis, and stroke as 
other significant conditions contributing to death but not 
related to the cause. 

Service medical records show that the veteran sought medical 
treatment in February 1951 for complaints of chest pain.  The 
veteran reported a sudden onset of aching pain of the left 
arm radiating to the chest and up the throat; which he later 
described as a strange, clawing aching sensation in his 
throat on the left side.  Two days later he felt an aching 
pain in the left arm, and shooting pains in his left chest, 
followed two days later by attacks of pain plus dizziness.  
In February 1951, he underwent medical observation for 
anterior chest pains, radiating to the left arm and left 
side, into the abdomen, and resulting in black out for two or 
three minutes.  At that time the treatment provider concluded 
with a diagnosis of psychogenic cardiovascular reaction, 
manifested by chest pain, blackouts, and headaches.  

Later in February 1951, a consultation report shows that the 
veteran described a stabbing, sharp pain in the heart region.  
He reported that he had lost about six to ten pounds.  The 
report contains an impression that the evidence for 
psychogenic etiology of the symptoms is good but not 
conclusive.  Based on the evidence, the physician favored a 
working diagnosis of conversion reaction.

In August 1954, the veteran was seen for complaints of 
episodes of pain over the pericardial area, during the 
previous four weeks, and loss of weight from 166 to 156 
pounds.  Physical examination at that time revealed an 
arrhythmia, regular, which consisted of an asystole every 608 
beats.  Chest plate was negative.  The veteran was referred 
for consultation.  An outpatient record contains a September 
1954 note containing a finding of  cardiolipin-negative. 

At the veteran's retirement examination in February 1964, the 
report of medical history shows that the veteran reported 
having recent gain or loss of weight, and frequent trouble 
sleeping and depression or excessive worry.  He reported that 
he had not had any pain or pressure in the chest, palpitation 
or pounding heart, or high or low blood pressure.  He did not 
report having any problems which may be obviously associated 
with coronary artery disease, chronic obstructive pulmonary 
disease, aortic valve disease, osteoporosis, or stroke. On 
examination, evaluation was normal for all referable systems 
and parts of the body.  The examination report did note a 
loss of 20 pounds in the past year.

After service, private medical records dated from 1994 to 
October 2000 show treatment for various conditions.  A May 
1994 discharge summary shows that the veteran was 
hospitalized in April and May 1994 for unstable angina 
pectoris.  The veteran was noted to be a smoker with status 
post coronary artery bypass surgery about four years before, 
and had been experiencing chest discomfort over the last 
year.  The discharge diagnoses included unstable angina 
pectoris; hyperlipidemia; critical aortic stenosis; 
peripheral vascular disease; hyperlipidemia; and tobacco 
abuse.  The most recent record of treatment was in October 
2000, which contains an assessment of (1) congestive heart 
failure; and (2) weight loss, now appears to be controlled 
after stopping medications being used for lung infection.

In August 2005, the appellant provided testimony in support 
of her claim.  Subsequently, an independent medical expert 
was requested to review the record and furnish an opinion 
with respect to the following question:  What is the 
likelihood (very likely, as likely as not, or highly 
unlikely) that the clinical entity(ies) which was the cause 
of the veteran's death had it symptomatic onset during his 
period of active military service?  The basis for your 
response should include appropriate medical analysis of the 
veteran's complaints of chest pain in the early 1950s and his 
diagnosis of occlusive coronary artery disease in the late 
1980s.

In response in October 2006, the medical expert provided the 
following opinion:

As noted in the request for this opinion, 
the veteran (a soldier at the time) 
sought medical treatment for "chest 
pain" and associated symptoms in 
February of 1951.  The presence of chest 
pain raises the question of coronary 
artery disease as a possible explanation 
for such symptoms, although various other 
causes exist.  Similarly, the record 
mentions an "arrhythmia" (abnormal 
heart rhythm), but the actual description 
is a missed beat every 6-8 beats, 
representing a benign rhythm that is not 
distinctive in terms of explaining what 
causes the veteran's symptoms.  

The episode in 1951 can be described as 
atypical for coronary artery disease--in 
terms of both not being related to 
activity or exertion (typical for 
angina), as well as being associated with 
a "blackout" in the absence of any 
documented changes in blood pressure or 
cardiac-related symptoms (e.g., shortness 
of breath).  No treatment for coronary 
artery disease was given, and diagnoses 
of "anxiety state" and "conversion 
reaction" are mentioned in the record.  

If a patient had coronary artery disease 
that caused symptoms of chest pain, and 
the condition wasn't treated with either 
medications or surgery, it is highly 
unlikely that he would have periods of 
years (or decades) without symptoms 
recurring.  In this context, it is 
noteworthy that the medial record 
includes two Report of Medical History 
Forms-completed by the veteran himself 
on 25 April 1955 and 3 February 64-that 
answers "no" to the question of whether 
the patient ever had, or had at that 
time,"pain or pressure in chest."  In 
addition, the patient had a "normal 
[EKG] tracing" in February of 1964 that 
represents an opportunity for evidence of 
coronary artery disease to have been 
possibly identified, if present.  

Alternatively, the development in later 
adulthood (e.g., the 1980s) of coronary 
artery disease-as well as aortic valve 
disease, peripheral vascular disease, and 
chronic obstructive lung disease-is 
consistent with the patient's risk 
factors (e.g., cigarette smoking).  The 
sequence of events experienced by the 
patient is consistent with a worsening of 
signs and symptoms related to 
atherosclerotic-type diseases that occur 
in the general population.  Evidence is 
lacking to link his unfortunate passing, 
attributed to congestive heart failure 
and coronary artery disease, with his 
health status during military service.  

Accordingly, a review of the medical 
record, in conduction with established 
principles regarding the onset and 
development of coronary artery disease, 
make it highly unlikely that the symptoms 
experienced during military service (in 
the 1950s) were related to symptoms 
experienced (in the 1980s).  

After review, the Board finds that the veteran's service- 
connected left hand scar did not cause or contribute 
substantially or materially to cause his death.  There is 
nothing the record that suggests this to be true, and it is 
not a contention argued by the appellant.  

The Board finds that the independent medical expert's 2006 
opinion to be of great probative value in this case.  There 
is nothing in the record, other than the claimant's 
assertions that contradicts the provided opinion which is not 
favorable to the appellant's claim.  It is noted that it is 
the Board's responsibility to weigh the credibility and 
probative value of all of the evidence and, in so doing, the 
Board may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is 
also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

Accordingly, the Board has accorded great evidentiary weight 
to the medical expert's report in which the entire claims 
file was reviewed, to include the service medical records, 
and in which it was concluded that the inservice treatment 
for chest pains in 1951 was not the origin of the coronary 
artery disease which ultimately resulted in the veteran's 
death many years later.  As pointed out by the expert, the 
episode in 1951 was atypical for coronary artery disease as 
it was not related to physical exertion and was instead 
associated with a "blackout" with psychiatric conditions 
being mentioned.  To bolster his opinion that the inservice 
episodes did not indicate the onset of heart disease, the 
examiner noted that if the veteran had had heart disease 
resulting in chest pains in 1951, it was highly unlikely that 
he would have gone for decades without recurring symptoms 
(such as was the case here).  The veteran was first noted to 
have a post service history of heart disease in 1994 when he 
was hospitalized for unstable angina pectoris.  At that time, 
it was noted that he had undergone coronary artery bypass 
surgery approximately 4 years earlier.  This initial report 
of heart problems with a history of heart surgery four years 
earlier reflects heart problems many, many years after 
service discharge in 1964.  Furthermore, the appellant has 
not presented any competent medical evidence linking the 
veteran's heart condition to any incident of service.  Given 
the above, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death in that heart 
disease was not incurred therein or within the presumptive 
period after discharge.

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to service.  The 
Board observes, however, that she, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


